



COURT OF APPEAL FOR ONTARIO

CITATION:
Laurentian
    Bank of Canada v. Bonhomme, 2012 ONCA 515

DATE: 20120725

DOCKET: C54856

Simmons, Juriansz and Epstein JJ.A.

BETWEEN

Laurentian Bank of Canada

Plaintiff

(Respondent)

and

Jean-Claude Bonhomme

Defendant

(Appellant)

Michael B. Miller, for the appellant

James M. Butson, for the respondent

Heard: July 17, 2012

On appeal from the judgment of Justice Katherine M. van
    Rensburg of the Superior Court of Justice, dated December 7, 2011.

APPEAL BOOK ENDORSEMENT

[1]

The motion judge granted summary judgment to the Bank on a line of
    credit. The appellant contends that the only advance he was aware of under the
    line of credit was repaid and that the Bank subsequently breached the terms of
    the line of credit agreement by making advances without the authorization of
    both signatories to the line of credit agreement.

[2]

Paragraph 11 of the line of credit agreement provides in part as
    follows:

Signatories

The Bank shall be authorized to extend loans on presentation of
    any cheque or other written request bearing the signature of the Customer as
    subscribed to the present document or that of any other person authorized to
    draw cheques on the Customers Line of Credit account.

[3]

On page 1 of the line of credit agreement, the appellant and his
    co-signatory, Mr. Jean-Claude Bonhomme and Mr. Richard Martel, are described as
    the Customer. In our view, on its face, the line of credit agreement is
    ambiguous concerning whether the Customer means one or both signatories to
    the line of credit agreement. This issue can only be resolved with the benefit
    of extrinsic evidence and requires a trial.

[4]

In fairness to the motion judge, there is a dispute concerning whether
    this issue was raised in the court below. However, we entertain it because it was
    pled.

[5]

For the reasons given the appeal is allowed, the motion judges order is
    set aside and the motion for summary judgment is dismissed.

[6]

The costs order below is set aside and in its place is substituted an
    order for costs of the appeal and costs of the motion below to the appellant on
    appeal (respondent on the motion), on a partial indemnity scale fixed in the
    amount of $8,000 inclusive of disbursements and applicable taxes.


